Opinion issued August 22, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-13-00279-CV
                            ———————————
              ROBERT DURST AND MIKA DURST, Appellants
                                        V.
                 RECONTRUST COMPANY, N.A., Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Case No. 2011-65762


                          MEMORANDUM OPINION

      Appellants, Robert Durst and Mika Durst, have neither established indigence

nor paid, or made arrangements to pay, the fee for preparing the clerk=s record. See

TEX. R. APP. P. 20.1, 37.3(b). After being notified that this appeal was subject to

dismissal, appellants did not adequately respond. See TEX. R. APP. P. 42.3(b).
      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                 PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.




                                         2